Citation Nr: 9905694	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1950 to November 
1953 and from November 1957 to April 1960.  Service 
connection for pes planus with hallux valgus was established 
effective in 1960.  He is currently service-connected for 
bilateral pes planus, and status post right great toe fusion 
and left great toe exostectomy and capsulectomy 
(collectively, bilateral foot disabilities) with a 50 percent 
rating under Diagnostic Code 5276 from 1989.  The veteran 
contends that his bilateral foot disabilities have caused or 
aggravated a low back disorder.

This case arose from a June 1993 rating decision by the 
Boston, Massachusetts Regional Office (RO) which, among other 
things, found that new and material evidence sufficient to 
reopen the veteran's previously denied claim of service 
connection for a low back disorder had not been submitted.  
The veteran's notice of disagreement was submitted in July 
1993.  A statement of the case was issued and a substantive 
appeal was received in June 1994.  The veteran testified at 
an RO hearing in August 1994.  A supplemental statement of 
the case was issued in September 1994.  

In a May 1995 rating decision, the RO found that new and 
material evidence sufficient to reopen the claim of service 
connection for a low back disorder had not been submitted.  A 
supplemental statement of the case was issued in May 1995 and 
the veteran testified at an RO hearing in August 1996.  In a 
December 1996 supplemental statement of the case (which 
included the RO hearing officer's decision), the RO found 
that new and material evidence sufficient to reopen the claim 
of service connection for a low back disorder had not been 
submitted.  

The case reached the Board of Veterans' Appeals (Board) in 
July 1997 and the Board requested a medical expert opinion on 
a claim which is not currently before the Board.  In April 
1998, the Board concluded that a statement by a VA 
podiatrist, which was received in August 1994, was new and 
material evidence and the claim of service connection for a 
low back disorder was reopened.  The Board also determined 
that due process requirements necessitated remanding the 
claim to the RO for adjudication in which the RO would 
consider all of the evidence, old and new, on a de novo basis 
to determine if the claim could be granted.  Following the 
remand, additional medical evidence, which is discussed more 
fully below, was added to the claims folder and the veteran 
has indicated his desire to continue his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of service connection for a low back 
disability has been obtained.  

2.  The evidence shows that the veteran's service-connected 
bilateral foot disabilities caused an increase in the 
severity of his low back disability.  


CONCLUSION OF LAW

A low back disability was aggravated by service-connected 
bilateral foot disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's spine was normal on enlistment examination in 
October 1950, separation examination in November 1953, and 
quadrennial examination in June 1957.  In July 1958, he 
complained of back pain.  He also reported slight burning on 
urination and flank pain.  No diagnosis was entered.  His 
spine was normal on discharge examination in November 1959 
and separation examination in March 1960.  

VA records of medical treatment of the veteran, dating from 
October 1969 to August 1984, include a September 1979 
reported history of low back pain over the preceding one to 
two years.  The assessment was pes planus tertiary to low 
back strain.  The assessment was repeated in a November 1979 
report and x-rays of the spine were negative for 
abnormalities.  In January 1981, the veteran complained of 
back pain after periods of standing.  An examiner's 
assessment in March 1982 was pes planus with secondary back 
strain, and an August 1982 report included a complaint of 
back pain with standing.  In May 1984 the veteran complained 
of back pain and the assessments included low back pain.  In 
June 1984, he gave a history of back pain beginning earlier 
that month.  The pain radiated downward from the back of his 
left leg to his heel.  In July 1984, he reported having been 
unable to work as a carpenter since a fall at work in 1981.  
He subsequently had back pain, radiating to his left leg.  

In a January 1985 statement, the veteran asserted that he had 
had back pain for a long time and while hospitalized for 
treatment of his bilateral foot disabilities, he was told 
that by VA health care providers that his back problems had 
been caused by an "involuntary adjustment" in his gait due 
to his foot disabilities.  

VA records of medical treatment of the veteran, dating from 
January to February 1985, include a January 1985 orthopedic 
examiner's note.  The examiner described the veteran's gait 
as antalgic, and he had a limited range of back motion.  The 
assessment was low back pain.  

On April 1985 VA examination, the veteran complained of pain 
in his feet.  When he adjusted his walk to relieve the pain, 
he experienced back pain.  The pain was severe and radiated 
down his left leg.  He indicated that he was unable to stand, 
walk, or sit for long periods of time.  An electromyograph 
(EMG) report revealed mild evidence of chronic denervation in 
the L5 root distribution in the leg.  Paraspinal muscles were 
normal.  The impression was sciatica and L5 radiculopathy.  

In a May 1985 rating decision, the RO, among other things, 
denied service connection for a back disorder as secondary to 
service-connected bilateral foot disabilities.  The rating 
decision noted that the April 1985 EMG report did not comment 
regarding any relationship between the veteran's bilateral 
foot disabilities and his back disorder.  The RO rating 
board's medical member indicated that a relationship between 
the disabilities was possible, but not probable.  

In a June 1985 notice of disagreement, the veteran asserted 
that his claim be given the benefit of the doubt and granted 
based upon the opinion of the RO rating board's medical 
member.  At a September 1985 hearing, the veteran testified 
that he complained of back problems on one occasion in 
service and was told not to worry about them.  

In a November 1985 letter, a VA orthopedist at the VA Medical 
Center at Brockton and West Roxbury, Massachusetts (VAMC 
Brockton) indicated that the veteran had early spinal 
stenosis, which was partially attributed to an uneven gait 
due to service-connected pes planus.  A December 1985 VA 
computed tomography report indicated that there were no 
abnormalities identified at L3-4, L4-5, and L5-S1.  

In July 1986, the Board remanded the veteran's claim of 
service connection for a back disability to the RO for a VA 
orthopedic examination to determine the nature and extent of 
the disability.  

In an August 1986 letter, the orthopedist at VAMC Brockton 
who had submitted the November 1985 letter, noted that the 
veteran had severe bilateral flat feet.  The physician opined 
that his flat feet had caused him to adopt an abnormal gait 
which, in turn, may have contributed to the onset of lumbar 
spine pain with facet arthritis and subsequent spinal 
stenosis.  

On August 1986 VA examination, the veteran complained of low 
back and left leg pain.  He said he had been walking with an 
unnatural gait for over 30 years because of flat feet.  He 
reported treatment and evaluation at a VA medical facility in 
March 1986, but the treatment records were not available to 
the examiner.  Following examination, the diagnosis was 
lumbosacral radiculopathy which was primarily sensory, with 
associated chronic lumbosacral strain.  X-rays of the lumbar 
spine disclosed scoliosis to the left, which had been 
observed since September 1979.  The disc spaces and bony 
structures were within normal limits and the sacroiliac 
joints were normal.  

A January 1987 letter from the orthopedist at VAMC Brockton 
who submitted letters in November 1985 and August 1986, noted 
that the veteran had received treatment at the VA orthopedic 
clinic for many years.  The veteran had lower lumbar facet 
osteoarthritis, which caused considerable back pain and a 
foot disability.  The physician opined that the veteran had 
developed an abnormal gait due to his foot disabilities and 
this may have contributed to his low back pain.  

In a September 1987 decision denying the veteran's claim of 
service connection for a low back disorder, the Board noted 
that, the controlling authority then in effect required that 
a direct causal connection between the service-connected 
disability and the nonservice-connected disability be shown 
in order for a claim of service connection secondary to a 
service-connected disability to be granted.  The Board 
indicated that, although low back pain may be exacerbated by 
flat feet, the evidence of record did not establish a direct 
causal connection between the veteran's service-connected pes 
planus and the inception of what were then recently 
demonstrated degenerative spinal changes.  

In a November 1987 letter, the orthopedist at VAMC Brockton 
opined that the veteran's back pain and persistent left leg 
pain resulted from his flat feet.  

On June 1988 VA examination, the veteran indicated that 
despite surgery to correct his foot problems, his back pain 
persisted.  The history of VA medical treatment for his foot 
disability was set forth in a June 1988 letter from a VA 
podiatrist at VAMC Brockton.  The podiatrist noted that the 
veteran was still undergoing treatment for his low back 
syndrome, which was aggravated by improper ambulation due to 
his painful foot deformities.  

At a July 1988 hearing, the veteran testified that he had had 
back problems for four years.  He added that recent x-rays 
had shown he had a ruptured spinal disc, while x-rays from 
more than four years earlier showed only a curvature of his 
spine.  At a May 1989 hearing, the veteran testified that he 
had been receiving disability compensation benefits from the 
Social Security Administration for three years and had 
discontinued working due to pain in his feet, left leg and 
back.  

In a May 1989 decision denying service connection for a back 
disorder, the Board noted that, while the evidence of record 
showed that the veteran's bilateral foot disabilities had 
aggravated his back disability, it did not show that there 
was a direct causal connection between the foot disabilities 
and the back disability.  

A January 1990 VA medical record included the veteran's 
complaints of back pain.  In an August 1993 letter, a second 
podiatrist at VAMC Brockton indicated that the veteran had 
undergone foot surgery on several occasions dating back to 
1984 and pes planus had been diagnosed.  He was experiencing 
increased back pain and the podiatrist opined that this was a 
clinical finding associated with pes planus.  In an August 
1994 hearing, the veteran testified that VA health care 
personnel told him that his bilateral foot disabilities 
caused his back disability.  

A July 1996 medical note from Sidney N. Paly, M.D. indicated 
that the veteran's real problem was primarily related to his 
low back, with an element of sciatica bilaterally, and 
significant bilateral foot pain.  Dr. Paly added that the 
foot pain necessarily caused a shifting of weight about the 
veteran's back, which caused increased discomfort and 
severely limited his level of physical activity.  

At a hearing in August 1996, the veteran testified that he 
injured his back in the early 1980s.  He indicated that he 
was treated for his injury and fully recovered.  During the 
1980s, his back pain increased.  When he was standing or 
walking for too long, he tended to shift his weight, causing 
back pain.  The veteran added that he had been treated by Dr. 
Paly for various medical problems for approximately 30 years.  

In a September 1997 letter, an orthopedist at the VA Medical 
Center in San Francisco, California (VAMC San Francisco) 
reviewed the veteran's medical records in response to a 
request for an expert medical opinion.  The orthopedist 
observed that, while the veteran clearly had foot problems 
resulting from pes planus and multiple surgical procedures, 
the orthopedist was unaware of any direct cause of spinal 
disc rupture or spinal stenosis related to foot disabilities.  
The orthopedist added that, although patients may have back 
discomfort from walking with an abnormal gait, this was 
primarily a muscular problem and degenerative disc problems, 
ruptured discs or spinal stenosis could not be attributed to 
limping, foot pain or pes planus.  

Following the Board's April 1998 decision to reopen the 
veteran's claim of service connection for a low back disorder 
and remand the claim to the RO, the veteran underwent a 
general medical examination in August 1998 by Carolyn S. 
Langer, M.D.  The examination report contained the veteran's 
history of foot and back complaints and treatment.  Dr. 
Langer's diagnosis was sciatica, L5 radiculopathy, diffuse 
osteoporosis and scoliosis of the lumbar spine.  Dr. Langer 
opined that there was no relation between the veteran's flat 
feet and his low back pain.  She believed that his back pain 
was more likely due to diffuse osteoporosis and lumbar 
scoliosis.  

In a December 1998 statement, the veteran's representative 
asserted that the veteran was entitled to service connection 
for his back disability on a secondary basis even if the back 
disability were not directly caused by service-connected 
bilateral foot disabilities, because the back disability had 
been aggravated by service-connected bilateral foot 
disabilities.  The representative acknowledged that Dr. 
Langer's opinion was unfavorable to the veteran but, 
contended that the medical opinion did not address the factor 
of aggravation.  


Analysis

The Board finds that the veteran's claim of service 
connection for a low back disorder is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
plausible.  All relevant facts have been properly developed 
and no further development is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals (Court) extensively 
discussed the issue of entitlement to service connection on a 
secondary basis.  The Court held that when aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, the veteran is to 
be compensated for the degree of disability over and above 
the degree of disability existing prior to aggravation.  

Where, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Although the orthopedist at VAMC San Francisco and Dr. Langer 
have explicitly opined that the veteran's back disability was 
not directly caused by his service-connected bilateral foot 
disabilities, the Court's decision in Allen clearly indicates 
that the availability of service connection on a secondary 
basis is not limited to those instances in which a 
nonservice-connected disability is directly caused by a 
service-connected disability.  Therefore, the Board concludes 
that the opinions of the orthopedist at VAMC San Francisco 
and Dr. Langer do not compel a determination that service 
connection for a low back disorder on a secondary basis is 
not warranted.  

The medical evidence favorable to the veteran's claim is 
extensive.  In letters dated November 1985, August 1986, and 
January 1987, the orthopedist at VAMC Brockton opined that 
the veteran's foot disabilities may have contributed to the 
development of his back disorder.  In a November 1987 letter, 
that same physician explicitly stated that the veteran's back 
pain and persistent left leg pain were due to his flat feet.  
Additionally, Dr. Paly, who the veteran has testified treated 
him for many years, indicated a causal connection between the 
foot disabilities and the back disability.  

Moreover, as the veteran's representative has pointed out, 
there remains the issue of aggravation of the back disability 
by the service-connected bilateral foot disorders.  The 
question of aggravation was not addressed in the medical 
evidence unfavorable to the veteran.  As there is favorable 
medical evidence on this question and no unfavorable medical 
evidence, the Board finds that, there is at least an 
approximate balance between the evidence which is favorable 
to the veteran's claim and that which is unfavorable.  
Accordingly it is concluded that the preponderance of the 
evidence warrants service connection for a low back disorder 
on a secondary basis.   


ORDER

The appeal is granted.  



		
	E.M. KRENZER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

